                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 1 of 31



                                  1   Craig J. Mariam (SBN: 225280)
                                      cmariam@grsm.com
                                  2   Anthony D. Phillips (SBN: 259688)
                                      aphillips@grsm.com
                                  3   Eunice J. Liao (SBN: 330655)
                                      eliao@grsm.com
                                  4   GORDON REES SCULLY MANSUKHANI, LLP
                                      275 Battery Street, Suite 2000
                                  5   San Francisco, CA 94111
                                      Telephone: (415) 986-5900
                                  6   Facsimile: (877) 306-0043
                                      Attorneys for Defendant
                                  7   BUYERQUEST, INC.

                                  8                            UNITED STATES DISTRICT COURT

                                  9                          NORTHERN DISTRICT OF CALIFORNIA

                                 10

                                 11   TRADESHIFT, INC., a Delaware corporation, )    CASE NO. 3:20-cv-01294-RS
                                                                                )
275 Battery Street, Suite 2000




                                 12                           Plaintiff,        )    DEFENDANT BUYERQUEST, INC.’S
  San Francisco, CA 94111




                                                                                )    OPPOSITION TO PLAINTIFF’S MOTION
    Gordon & Rees LLP




                                 13       vs.                                   )    FOR SUMMARY ADJUDICATION
                                                                                )
                                 14   BUYERQUEST, INC., an Ohio corporation, )       [REDACTED]
                                                                                )
                                 15                           Defendant.        )
                                                                                )    Judge: Hon. Richard Seeborg
                                 16                                             )    Courtroom: 3 (17th Floor)
                                                                                )    Date: Sept. 9, 2021
                                 17                                             )    Time: 1:30 PM
                                                                                )
                                 18                                             )
                                                                                )
                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25
                                 26

                                 27

                                 28
                                                                                 -1-
                                                       OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                        CASE NO. 3:20-cv-01294-RS
                                           Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 2 of 31



                                  1                                                   TABLE OF CONTENTS
                                  2                                                                                                                                      Page
                                  3   I.       INTRODUCTION .............................................................................................................. 6
                                  4
                                      II.      STATEMENT OF FACTS ................................................................................................. 7
                                  5
                                               A.        Smucker, Tradeshift and the SSA ........................................................................... 7
                                  6
                                               B.        Tradeshift Fails to Perform the SSA ....................................................................... 7
                                  7
                                               C.        Tradeshift Fails to Perform the Master Agreement ................................................ 9
                                  8
                                               D.        Smucker’s Termination of Tradeshift and the SSA ................................................ 9
                                  9
                                      III.     FACTUAL REBUTTAL .................................................................................................. 12
                                 10
                                               A.        “Operation FyreFest” (MSA, 5:19-8:13) .............................................................. 12
                                 11
275 Battery Street, Suite 2000




                                 12            B.        Tradeshift’s Confidential Information (MSA, 7:16-10:4) .................................... 15
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13            C.        The January 7, 2020 Meeting (MSA, 10:7-13:9) .................................................. 16

                                 14   IV.      LEGAL STANDARD ....................................................................................................... 17

                                 15   V.       ARGUMENT .................................................................................................................... 18
                                 16            A.        Tradeshift Cannot Establish the Elements of Tortious Interference ..................... 18
                                 17                      1.         The SSA Was Not a Valid Contract ......................................................... 19
                                 18
                                                         2.         BuyerQuest Did Not Act with Intent to Induce a Breach of the SSA....... 19
                                 19
                                                         3.         Tradeshift Cannot Establish an Independently Wrongful Act .................. 20
                                 20
                                                         4.         Tradeshift Cannot Establish Intent to Interfere ......................................... 21
                                 21
                                                         5.         No Conduct of BuyerQuest Caused the Termination of the SSA............. 22
                                 22
                                               B.        Tradeshift Cannot Establish the Elements of Breach of Contract ........................ 23
                                 23
                                                         1.         Tradeshift Cannot Establish Performance ................................................ 24
                                 24
                                                         2.         Tradeshift Cannot Establish Breach.......................................................... 24
                                 25

                                 26                      3.         Tradeshift Cannot Establish Causation ..................................................... 26

                                 27            C.        Tradeshift Cannot Establish the Elements of a Breach of Covenant of Good Faith
                                                         and Fair Dealing .................................................................................................... 27
                                 28
                                                                                                       -i-
                                                                OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                                 CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 3 of 31



                                  1                   1.         There Is No Waiver of Tradeshift’s Burden to Prove It Performed the
                                                                 Master Agreement ..................................................................................... 27
                                  2
                                                      2.         Tradeshift Cannot Establish A Breach of Covenant ................................. 27
                                  3

                                  4                   3.         The Master Agreement Permitted Solicitation of Smucker ...................... 28

                                  5         D.        The MSA Offers No Grounds for Summary Adjudication of BuyerQuest’s
                                                      Affirmative Defenses ............................................................................................ 29
                                  6
                                      VI.   CONCLUSION ................................................................................................................. 30
                                  7

                                  8

                                  9

                                 10

                                 11
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                                   - ii -
                                                             OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                              CASE NO. 3:20-cv-01294-RS
                                        Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 4 of 31



                                  1                                                  TABLE OF AUTHORITIES
                                  2                                                                                                                                   Page(s)
                                  3   Cases
                                  4
                                      900 Capitol Services, Inc. v. Kugler, Peretz, Kaplan & Berlin, P.A.,
                                  5     No. C 96-0601 SI, 1997 WL 776372 (N.D. Cal. 1997) ............................................................ 24

                                  6   Ambat v. City & County of San Francisco,
                                        757 F.3d 1017 (9th Cir. 2014) .................................................................................................. 17
                                  7
                                      Anderson v. Liberty Lobby, Inc.,
                                  8     477 US 242 (1986) .................................................................................................................... 18
                                  9   Bauer v. Interpublic Group of Companies, Inc.,
                                 10     255 F. Supp. 2d 1086 (N.D. Cal. 2003) .................................................................................... 20

                                 11   Cabanas v. Gloodt Assocs.,
                                        942 F. Supp. 1295 (E.D. Cal. 1996),
275 Battery Street, Suite 2000




                                 12     aff’d sub nom. Cabanas v. Gloodt Assocs., Inc.,
  San Francisco, CA 94111
    Gordon & Rees LLP




                                        141 F.3d 1174 (9th Cir. 1998) .................................................................................................. 20
                                 13
                                      Careau & Co. v. Sec. Pac. Bus. Credit, Inc.,
                                 14
                                        222 Cal. App. 3d 1371 (Cal. Ct. App. 1990) ............................................................................ 28
                                 15
                                      Carma Developers, Inc. v. Marathan Dev. Cal., Inc.,
                                 16     2 Cal. 4th 342 (Cal. 1992)......................................................................................................... 28

                                 17   Celotex Corp. v. Catrett,
                                        477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) ....................................................... 17, 18
                                 18
                                      Coleman v. Quaker Oats Co.,
                                 19     232 F.3d 1271 (9th Cir. 2000) .................................................................................................. 25
                                 20
                                      DeVoto v. Pacific Fidelity Life Ins. Co.,
                                 21     618 F.2d 1340 (9th Cir. 1980) .................................................................................................. 20

                                 22   Eastman Kodak Co. v. Image Technical Svcs., Inc.,
                                        504 U.S. 451 (1992) .................................................................................................................. 18
                                 23
                                      Eisenberg v. Ins. Co. of N. Am.,
                                 24     815 F.2d 1285 (9th Cir.1987) ............................................................................................. 17, 18
                                 25   Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp.,
                                 26     525 F.3d 822 (9th Cir. 2008) .................................................................................................... 18

                                 27   Fontenot v. Upjohn Co.,
                                        780 F2d 1190 (5th Cir. 1986) ................................................................................................... 17
                                 28
                                                                                                        - iii -
                                                                  OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                                   CASE NO. 3:20-cv-01294-RS
                                        Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 5 of 31



                                  1   Gould v. Corinthian Colleges, Inc.,
                                        192 Cal.App.4th 1176 (Cal. Ct. App. 2011) ............................................................................. 27
                                  2
                                      In re Wells Fargo Residential Mortg. Lending Discrimination Litig.,
                                  3
                                         No. C 08-1930 MMC (JL), 2009 WL 1771368 (N.D. Cal. June 19, 2009).............................. 29
                                  4
                                      Ixchel Pharma, LLC v. Biogen, Inc.,
                                  5      9 Cal. 5th 1130 (Cal. 2020)........................................................................................... 18, 20, 21

                                  6   Karr v. Wells Fargo Bank, N.A.,
                                        2016 WL 3068396 (N.D. Cal. 2016) ........................................................................................ 23
                                  7
                                      Korea Supply Co. v. Lockheed Martin Corp.,
                                  8     29 Cal. 4th 1134 (Cal. 2003)..................................................................................................... 21
                                  9
                                      MAG Aerospace Indus., LLC v. Precise Aerospace Mfg., Inc.,
                                 10    2019 WL 6655398 (C.D. Cal. 2019) ........................................................................................ 27

                                 11   McDonald v. John P. Scripps Newspaper,
                                       210 Cal.App.3d 100 (1989) ...................................................................................................... 26
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                      Misha Consulting Grp., Inc. v. Core Educ. & Consulting Solutions, Inc.,
                                 13     2013 WL 6073362 (N.D. Cal. 2013) ........................................................................................ 23
                                 14
                                      Nat’l Funding, Inc. v. Com. Credit Counseling Servs., Inc.,
                                 15     817 F. App’x 380 (9th Cir. 2020) ............................................................................................. 19

                                 16   Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc.,
                                        210 F.3d 1099 (9th Cir. 2000) .................................................................................................. 18
                                 17
                                      Patel v. City of Long Beach,
                                 18     564 Fed.Appx. 881 (9th Cir. 2014) ........................................................................................... 25
                                 19   Pickern v. Pier 1. Imports (U.S.), Inc.,
                                 20     457 F.3d 963 (9th Cir. 2006) .................................................................................................... 25

                                 21   Renaissance Realty, Inc. v. Soriano,
                                        120 Cal. App. 3d Supp. 13 (Cal. Ct. App. 1981) ...................................................................... 19
                                 22
                                      Savage v. Pac. Gas & Elec. Co.,
                                 23     21 Cal. App. 4th 434 (Cal. Ct. App. 1993) ............................................................................... 20
                                 24   Shenzhenshi Haitiecheng Sci. & Tech. Co. v. Rearden, LLC,
                                        No. 15-CV-00797-SC, 2015 WL 6082028 (N.D. Cal. 2015) ................................................... 27
                                 25

                                 26   Torres Vargas v. Santiago Cummings,
                                        149 F3d 29 (1st Cir. 1998) ........................................................................................................ 17
                                 27
                                      VasoNova Inc. v. Grunwald,
                                 28     2012 WL 4119970 (N.D. Cal. Sept. 18, 2012) ......................................................................... 22
                                                                                - iv -
                                                                 OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                                  CASE NO. 3:20-cv-01294-RS
                                        Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 6 of 31



                                  1   Wasco Products, Inc. v. Southwall Technologies, Inc.,
                                       435 F.3d 989 (2006).................................................................................................................. 25
                                  2
                                      Rules
                                  3

                                  4   Federal Rules of Civil Procedure
                                        Rule 33 ...................................................................................................................................... 29
                                  5
                                      Federal Rules of Civil Procedure
                                  6     Rule 56 ...................................................................................................................................... 17
                                  7   Other Authorities
                                  8   Michael Baggs, FYRE FESTIVAL: INSIDE THE WORLD’S BIGGEST FESTIVAL FLOP, BBC Newsbeat
                                       (January 18, 2019), available at: https://www.bbc.com/news/newsbeat-46904445 ................. 12
                                  9

                                 10   Rest. (Second) of Torts § 766 ....................................................................................................... 20

                                 11   Restatement (Second) Torts § 772 ................................................................................................ 20
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                                            -v-
                                                                    OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                                     CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 7 of 31



                                  1          I.      INTRODUCTION

                                  2          Software developer-Tradeshift obtained a lucrative contract with non-party Smucker by

                                  3   misrepresenting its capabilities and finances during Smucker’s vendor selection process. When

                                  4   work on the Smucker Project began Tradeshift’s shortcomings were soon exposed. Sub-

                                  5   contractor BuyerQuest picked up the slack by providing numerous product functions that

                                  6   Tradeshift could not deliver (and despite the fact that Tradeshift failed to pay BuyerQuest under

                                  7   the terms of their own contract). Inevitably, Smucker terminated Tradeshift for its performance

                                  8   failures and misrepresentations. BuyerQuest replaced Tradeshift on the Smucker Project and

                                  9   successfully completed it.

                                 10          Nevertheless, an unchastened Tradeshift sued BuyerQuest in this Court for Tortious

                                 11   Interference with its relationship with Smucker; Breach of Contract; and, of the Covenant of
275 Battery Street, Suite 2000




                                 12   Good Faith and Fair Dealing. It has also sued Smucker in New York for Breach of Contract
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   and Smucker has counter-claimed for Fraudulent Inducement.          Tradeshift now moves for

                                 14   summary adjudication on the liability elements of its claims against BuyerQuest.

                                 15          More than chutzpah is required to satisfy Rule 56. Even the cherry-picked record

                                 16   Tradeshift presents with its Motion cannot establish the absence of genuine issues of material

                                 17   fact as to the essential elements of its claims. And the complete account of the Smucker Project

                                 18   - one that acknowledges the performance failures and misrepresentations that Tradeshift elides

                                 19   as well as the independent decision by Smucker to terminate its non-performing vendor - puts

                                 20   paid to them altogether.

                                 21          BuyerQuest’s actions constitute neither tort nor breach of contract. It did nothing more

                                 22   than the prudent planning of a well-run business to protect its own interests and ensure the

                                 23   success of the Smucker Project. Tradeshift cannot establish anything to the contrary – let alone

                                 24   enough to satisfy its burden for summary adjudication.

                                 25   ///

                                 26   ///

                                 27   ///

                                 28   ///
                                                                                     -6-
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                          Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 8 of 31



                                  1           II.    STATEMENT OF FACTS

                                  2           The undisputed factual history of the Smucker Project is provided below – it does not

                                  3   appear in Tradeshift’s Motion for Summary Adjudication (“MSA”).1 The selected facts that

                                  4   the MSA does present are then addressed.

                                  5           A.     Smucker, Tradeshift and the SSA

                                  6           In early 2019, Smucker (the well-known consumer foods maker) began an extensive

                                  7   vendor evaluation process to select a new software provider for its e-procurement system.2 It

                                  8   solicited bids from a number of candidates who initially responded to a detailed list of

                                  9   questions set forth in a “Request for Proposal” (RFP). Phillips Decl., Ex. A.3 Successful RFP

                                 10   candidates progressed to answer an even more extensive list of technical questions posed by

                                 11   Smucker’s “Business Requirements Document” (BRD). Id., Ex. B.
275 Battery Street, Suite 2000




                                 12                                                                                     Id.
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13           Tradeshift and BuyerQuest separately submitted successful RFP responses and then

                                 14   together, a successful BRD response. Id. Smucker selected the joint Tradeshift-BuyerQuest

                                 15   proposal for its e-procurement system.        Tradeshift and BuyerQuest memorialized their

                                 16   partnership in a contract, by which Tradeshift subcontracted part of the Smucker Project to

                                 17   BuyerQuest. Yu Decl., Ex. 19-20. Tradeshift and Smucker entered into the SSA on June 30,

                                 18   2019. Id., Ex. 17.

                                 19           B.     Tradeshift Fails to Perform the SSA

                                 20           The Smucker Project began in July 2019. The shortcomings of Tradeshift’s products

                                 21   soon became undeniably apparent. By December 18, 2019, Smucker had concluded that

                                 22   Tradeshift could not perform the SSA and had seriously misrepresented its capabilities and its

                                 23   financial condition in its RFP and BRD responses. Phillips Decl., Ex. C [p. 222:5-223:8;

                                 24   1
                                        Except as otherwise indicated, all capitalized terms have the same definitions used in the MSA.
                                      2
                                        “e-procurement” refers to the computerized process by which a business purchases goods and
                                 25   services for use in manufacturing and includes soliciting, ordering, shipping, invoice-handling
                                      and payment of suppliers. A consumer foods company the size of Smucker requires its e-
                                 26   procurement system to automate millions of transactions with hundreds of suppliers and to
                                      integrate those transactions with its core business systems.
                                 27   3
                                        All references “Phillips Decl., __” are to the concurrently-filed Declaration of Anthony D.
                                      Phillips in Support of Defendant BuyerQuest, Inc.’s Opposition to Plaintiff’s Motion for
                                 28   Summary Adjudication.
                                                                                        -7-
                                                           OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                            CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 9 of 31



                                  1   263:12-33]; Yu Decl., Ex. 46 (

                                  2

                                  3                                ).

                                  4          Accordingly, on January 16, 2020, Smucker voided the SSA and terminated Tradeshift.

                                  5   Yu Decl., Ex. 45. On May 20, 2020, Smucker sued Tradeshift for fraudulent inducement in the

                                  6   United States District Court for the Southern District of New York – that case continues.

                                  7   Phillips Decl., Ex. D; Tradeshift, Inc. v. Smucker Svcs. Corp., No. 20-cv-03661-ER

                                  8   (S.D.N.Y.)(the “New York Action”). Tradeshift has also sued Smucker for Breach of Contract

                                  9   in the New York Action.

                                 10          Tradeshift’s termination by Smucker was the ineluctable result of its failure to deliver a

                                 11   workable e-procurement system as promised. Over the course of the Project, numerous critical
275 Battery Street, Suite 2000




                                 12   functions Tradeshift had promised to provide were reassigned to BuyerQuest.
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19          The software that Tradeshift did manage to implement was riddled with errors and non-

                                 20   conformities that Smucker identified by testing it in December 2019. Phillips Decl., Ex. G.

                                 21

                                 22

                                 23

                                 24                                                                                                Id.,

                                 25   Ex. H. By contrast, BuyerQuest had delivered its products as agreed (including those functions

                                 26   taken over from Tradeshift), had remediated testing issues speedily and to Smucker’s

                                 27   satisfaction, and proven itself a reliable partner committed to the success of the Smucker

                                 28   Project. Yu Dec., Ex. 46 (                                            ).
                                                                                    -8-
                                                         OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                          CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 10 of 31



                                  1          C.     Tradeshift Fails to Perform the Master Agreement

                                  2          Tradeshift not only failed to perform under the SSA. It also failed to perform its Master

                                  3   Agreement and ROF with BuyerQuest.          The ROF contemplated a pass-through payment

                                  4   arrangement for the Smucker Project: BuyerQuest would invoice Tradeshift for its share;

                                  5   Tradeshift would invoice Smucker; Smucker would pay Tradeshift; and, Tradeshift would then

                                  6   pay BuyerQuest. The ROF required payment from Tradeshift to BuyerQuest

                                  7                                                                        Yu Decl., Ex. 20 (§ 3.d).

                                  8

                                  9

                                 10

                                 11
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15          BuyerQuest made repeated inquiries on payment status to Tradeshift and received no

                                 16   satisfactory answer.

                                 17

                                 18

                                 19           In those conversations,

                                 20

                                 21

                                 22                                                                Phillips Decl., Ex. C [102:11-22];

                                 23   Ex. O [272:6-15].

                                 24          D.     Smucker’s Termination of Tradeshift and the SSA

                                 25          As Smucker’s concern about Tradeshift’s performance of the SSA grew, so too did

                                 26   Smucker’s concern about Tradeshift’s suitability as a business partner.

                                 27

                                 28
                                                                                    -9-
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                          Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 11 of 31



                                  1

                                  2                                                                 Id. This was untrue.4

                                  3            In October 2019, Smucker decided to inquire further into the true state of Tradeshift’s

                                  4   finances. The inquiry was prompted by several red flags. Specifically,

                                  5

                                  6

                                  7

                                  8

                                  9                                                                 And that BuyerQuest’s own concerns

                                 10   about those payments were exacerbated by similar social media reports which, in-turn, it shared

                                 11   with Smucker. Yu Decl., Ex. 22.
275 Battery Street, Suite 2000




                                 12            Smucker reached out to Tradeshift’s CEO and CFO with its concerns. Yu Decl., Ex. 57
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   and 58. Tradeshift eschewed the opportunity to address them. Its CFO declined to provide any

                                 14   of the financial information that would have ameliorated Smucker’s concerns. Phillips Decl.,

                                 15   Ex. Q [75:23-81:15].

                                 16            Over time, multiple Smucker’s executives weighed in on the Tradeshift question. Id.,

                                 17   Ex. C [185:10-186:18                                                                              ;

                                 18   Yu Decl., Ex. 46. The conclusion became ineluctable:

                                 19                                                                                 Phillips Decl., Ex. C

                                 20   [222:5-224:11]. The SSA and Tradeshift would be terminated.

                                 21            Before it could terminate Tradeshift, however, Smucker had to determine how best to

                                 22   replace Tradeshift and complete the Project.             Smucker considered three main options:

                                 23

                                 24

                                 25

                                 26

                                 27
                                      4
                                 28           Phillips Decl., Ex. P.
                                                                                      - 10 -
                                                            OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                             CASE NO. 3:20-cv-01294-RS
                                          Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 12 of 31



                                  1                                                                           .5 That presentation took

                                  2   place on January 7, 2020.

                                  3

                                  4                                                 Yu Decl., Ex. 46.

                                  5

                                  6

                                  7

                                  8

                                  9                                                                                            .6 They

                                 10   are also the basis for Smucker’s Fraudulent Inducement claim now pending against Tradeshift

                                 11   in the New York Action. Phillips Decl., Ex. D.
275 Battery Street, Suite 2000




                                 12             Smucker’s position throughout discovery in this case has been unequivocal: Smucker
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   reached an independent and well-considered business decision to terminate Tradeshift and void

                                 14   the SSA. BuyerQuest wielded no improper influence over that decision.

                                 15             Smucker’s corporate designee testified:

                                 16

                                 17                                                Phillips Decl., Ex. R [pp. 252:14-253:17]. He also

                                 18   articulated Smucker’s reasons:

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24
                                      Id., Ex. C [pp.263:12-23].
                                 25
                                      5
                                          Mr. Mulloy went on to relate: “
                                 26
                                                                                              ” Id. (December 19 Slack messages).
                                 27   6
                                       In response to its termination, Tradeshift terminated the ROF between it and BuyerQuest.
                                      Phillips Decl., Ex. U (“
                                 28                                                                ).
                                                                                     - 11 -
                                                            OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                             CASE NO. 3:20-cv-01294-RS
                                          Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 13 of 31



                                  1            III.    FACTUAL REBUTTAL

                                  2            The foregoing account of the Smucker Project is not controverted by the MSA.

                                  3   Tradeshift’s performance failures are simply ignored. So, too is the raft of sound business

                                  4   reasons on which Smucker independently based its unsurprising decision to terminate

                                  5   Tradeshift. Instead, the MSA jury-rigs disparate documents and testimony into a revisionist

                                  6   account in which a blameless Tradeshift fell victim to BuyerQuest’s plot to steal the Smucker

                                  7   Project from a gullible Smucker. Tradeshift advances three factual predicates for its story.

                                  8   None withstand scrutiny or warrant summary adjudication.

                                  9            A.      “Operation FyreFest” (MSA, 5:19-8:13)

                                 10            The Fyre Festival was a famously-botched 2017 music festival in the Bahamas. Its

                                 11   promoters sold tickets for up to $100,000, promising luxurious accommodation and the “best of
275 Battery Street, Suite 2000




                                 12   food, music, art, and entertainment” to a bevy of celebrities and the wealthy.7 Guests arrived to
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   find (literally) nothing of the sort. Fyre Festival failed spectacularly to deliver or to pay its

                                 14   partners or issue refunds. Litigation, fraud convictions, and two 2019 documentaries followed.

                                 15            By September 26, 2019, the parallels to BuyerQuest’s experience with Tradeshift on the

                                 16   Smucker Project were mordantly irresistible.           In an internal message on that date,

                                 17   BuyerQuest’s-CEO made a humorous reference to “Operation FyreFest”.8

                                 18            What it referred to was less amusing: Tradeshift was failing to perform on the Smucker

                                 19   Project.      Its products obviously lacked the functionality it had promised in the BRD.

                                 20   BuyerQuest was increasingly picking up the slack by deploying its products to cover

                                 21   Tradeshift’s shortfalls. Concerns about payment to BuyerQuest were growing.9

                                 22

                                 23   7
                                        See, Michael Baggs, FYRE FESTIVAL: INSIDE THE WORLD’S BIGGEST FESTIVAL FLOP, BBC
                                      Newsbeat (January 18, 2019), available at: https://www.bbc.com/news/newsbeat-46904445.
                                 24   8
                                        The term “Operation FyreFest” was used perhaps two other times in the thousands of
                                      documents produced in discovery. See, e.g., Yu Decl., Ex. 21.
                                 25
                                 26
                                      9
                                       Under the SSA, had Tradeshift correctly invoiced Smucker on the same date BuyerQuest
                                 27   invoiced Tradeshift (July 1), Smucker would have paid on August 30. In fact, Tradeshift had
                                      botched the invoicing also. Its corrected and resubmitted invoice would not be paid until
                                 28   October 2. Phillips Decl., Ex. J. The state of affairs was never explained to BuyerQuest.
                                                                                     - 12 -
                                                            OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                             CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 14 of 31



                                  1             Accordingly, a contingency plan was required.           If Tradeshift’s failures and the

                                  2   piecemeal reassignment of Project work to BuyerQuest continued, BuyerQuest perceived that

                                  3   Smucker might need it to complete the entire Smucker Project itself. If Tradeshift recovered

                                  4   and performed as promised, the contingency plan would have become moot (but no less

                                  5   prudent). Tradeshift’s own performance would (and did) dictate the outcome.

                                  6             BuyerQuest Documents.         “The Operation Fyrefest onslaught” the MSA labors to

                                  7   portray comprised documents that show nothing more remarkable than a sensible contingency

                                  8   plan to be used only in the event of Tradeshift’s continued performance failure. As Mr. Mulloy

                                  9   said at the outset: “                                                          ” 10 Ex. 49; see also,

                                 10   Ex. 21 (“                                        ”); Ex. 30 (“

                                 11
275 Battery Street, Suite 2000




                                 12                                     ”)(emphasis added).11
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13             Other documents reflect worries that BuyerQuest would be terminated along with

                                 14   Tradeshift. Yu Decl., Ex. 27 (“

                                 15                                                                                  ”). Or, BuyerQuest’s

                                 16   growing awareness by November that Smucker was considering alternatives to Tradeshift. Yu

                                 17   Decl., Ex. 29 (“

                                 18                          ”); see also, Phillips Ex. V (“

                                 19                    ”). The December meeting between BuyerQuest and Smucker (MSA, 6:17-7:2)

                                 20   was described by the attendees as                                                                   .

                                 21   Id., Ex. C [180:1-6]; Yu Decl., Ex. 1 [pp. 59:13-60:5].12

                                 22   10
                                           Also, “
                                 23                  ” Id.
                                      11
                                           Also, “
                                 24                                                            .”
                                      12
                                           The MSA overstates the record respecting the December 5 meeting.
                                 25

                                 26

                                 27
                                                                                     . The “open forum” testimony the MSA quotes out
                                 28   of context referenced the public availability of information about Tradeshift’s financial peril in
                                                                                      - 13 -
                                                              OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                               CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 15 of 31



                                  1          Throughout this time, BuyerQuest remained committed to the Smucker Project and, as

                                  2   such, to preserving Tradeshift’s role in it. See, e.g., Yu Decl., Ex. 55 (“

                                  3

                                  4                                                                                             .”); Ex.

                                  5   39 (December 19, 2019); Ex. 25 (December 12, 2019); Phillips, Ex. W [p. 236:10-22](“

                                  6                                                                                       ”).

                                  7          The Mulloy-Barr Communications. The MSA alludes to “dozens” of communications

                                  8   between Jack Mulloy and Jason Barr but cites only three. MSA, 5:3 (emphasis in original).

                                  9   They show that Messrs. Barr and Mulloy communicated their independent but reinforcing

                                 10   concerns about Tradeshift’s financial health.       Mulloy said that Tradeshift had not paid

                                 11   BuyerQuest. Barr invited him to share those views with others at Smucker. Yu Decl., Ex. 56
275 Battery Street, Suite 2000




                                 12   (Barr, 10/23/19: “
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13                                                    ”). Mr. Mulloy went on to twice corroborate

                                 14   what he had heard by forwarding online reviews of Tradeshift, posted by ostensible insiders.13

                                 15   Id., Ex. 22 (“Attached are four of the recent glassdoor posts that gave me pause.”) and 25

                                 16   (“Attached are a couple more Glassdoor reviews.”).14

                                 17          By December, BuyerQuest did indeed enlist Smucker’s help to get its invoices paid

                                 18   (having declined Smucker’s offer to assist in October). Id., Ex. 25; see also, Ex. 56. The direct

                                 19   relationship sought with Smucker at that time was a direct payment relationship to forestall

                                 20   future late payments over the course of the three parties’ relationship. Id.; see also, Phillips

                                 21   Decl., Ex. C [pp. 102:11-103:6].

                                 22
                                      late 2019. Id. [pp. 89:3-90:3]. For good measure, Mr. Siddiqui also testified “I don’t recall
                                 23   bashing.” Id. [p. 89:9-10].
                                      13
                                         It is not “unclear what other communications they sent to each other between those [personal
                                 24   email] accounts.” MSA, n. 4. Tradeshift pursued discovery into Messrs. Mulloy and Barr’s
                                      personal email account ad nauseum, including by subpoenaing metadata from Google and
                                 25   moving to compel additional searches by BuyerQuest’s counsel, which were completed. These
                                      efforts yielded two responsive non-privileged emails between Mr. Mulloy and Mr. Barr. Both
                                 26   were produced. There are no others and the insinuation that there are is spurious.
                                      14
                                         Mr. Mulloy had heard additional information from a contact at Tradeshift. Yu Decl., Ex. 30
                                 27   (e.g., “
                                 28            ”).
                                                                                     - 14 -
                                                           OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                            CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 16 of 31



                                  1          BuyerQuest made no pitch to supplant Tradeshift prior to December 19. At that time,

                                  2   Smucker requested one. Smucker made this indisputably clear: “

                                  3

                                  4                                                                                            ” Id.

                                  5   [p.100:19-24]. Likewise with respect to Smucker’s decision to inquire into the health of

                                  6   Tradeshift in October 2019: “

                                  7                          ” Id. [p.162:17-163:17]; see also, Ex. X [p. 19:1-10](“

                                  8

                                  9                            ”).

                                 10          B.       Tradeshift’s Confidential Information (MSA, 7:16-10:4)

                                 11          The MSA focuses next on a theory concocted late in discovery that appears nowhere in
275 Battery Street, Suite 2000




                                 12   Tradeshift’s Complaint. Namely, that BuyerQuest breached the confidentiality provision of the
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   Master Agreement when it referenced joint Smucker Project documents before its January 7,

                                 14   2020 meeting with Smucker. The impropriety of this attempt at “ambush litigation” as a matter

                                 15   of law is addressed below. The substance fares no better, even taken at face value.

                                 16          Tradeshift identifies two documents at issue: the “TSS Solution Description” and the

                                 17   “JMS – Tradeshift Configuration Sheet”. Yu Decl., Ex. 34 and 37. Neither are marked as

                                 18   confidential. Id. More importantly, Tradeshift neglects to mention these were both jointly-

                                 19   created documents that contained information contributed by Tradeshift and BuyerQuest and

                                 20   Smucker on the Smucker Project. See, Phillips Decl., Ex. S [pp. 88:20-89:22](“

                                 21

                                 22                                               ”); id. [pp. 117:23-118:9](TSS Solution Description

                                 23   “

                                 24               ”); id. [p. 120:15-22](“

                                 25                                                                                          ; Ex. Y

                                 26   (compilation of email invitations to edit both documents).

                                 27          The MSA identifies no specific piece or pieces of Tradeshift confidential information

                                 28   that BuyerQuest purloined from these documents. Nor does it explain how any was used by
                                                                                - 15 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 17 of 31



                                  1   BuyerQuest, nor whether such misappropriation played any role in Smucker’s decision to

                                  2   terminate the SSA.15 Nor could it.

                                  3           The record reflects the opposite: BuyerQuest referred to Smucker Project documents to

                                  4   understand the status of the Project and Smucker’s requirements it might be called upon to

                                  5   fulfill. See, Phillips Decl., Ex. S [113:7-17](“

                                  6

                                  7        ”); id. [75:8-13](“

                                  8                                                                        ”). Again, Smucker makes the

                                  9   point unequivocally: “Smucker can confirm that no Tradeshift confidential information was

                                 10   used in the BuyerQuest/Smucker Project as confirmed by the deposition testimony of Jason

                                 11   Barr on May 12, 2021.” Id., Ex. Z [Supplemental Interrogatory Response No. 12].
275 Battery Street, Suite 2000




                                 12           C.           The January 7, 2020 Meeting (MSA, 10:7-13:9)
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13           Tradeshift’s third factual predicate is the January 7, 2020 meeting between Smucker

                                 14   and BuyerQuest. According to the MSA, at this “secret” meeting, BuyerQuest delivered the

                                 15   coup de grace of Operation FyreFest via PowerPoint presentation. MSA, 10:6-12:3.

                                 16           Again, the record belies Tradeshift’s rhetoric. Smucker had concluded weeks earlier,

                                 17   on December 18, that Tradeshift could not perform under the SSA. At the same time, Smucker

                                 18   convened the January 7 meeting and asked BuyerQuest to present its capabilities to complete

                                 19   the Smucker Project. BuyerQuest’s selection as Tradeshift’s replacement was not a foregone

                                 20   conclusion - even if the termination of Tradeshift was. Phillips Decl., Ex. R [pp. 217:21-221:5

                                 21   (“

                                 22                ”).16

                                 23           BuyerQuest presented as requested. The first set of Powerpoint slides cited in the MSA

                                 24   do not mention Tradeshift. Yu Decl., Ex. 42. The second were an internal BuyerQuest draft it

                                 25

                                 26   15
                                         Why BuyerQuest would crib from documents detailing a product that had failed as miserably
                                      as Tradeshift’s had on the Smucker Project is also unexplained by the MSA.
                                 27   16
                                         See also, “Q:
                                 28                                                                        ” (objections to form omitted).
                                                                                         - 16 -
                                                               OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                                CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 18 of 31



                                  1   never actually presented.17 On January 13, Smucker memorialized its final recommendations –

                                  2                                                                                . Yu Decl., Ex. 46.

                                  3

                                  4

                                  5

                                  6                                                                                      . The reasons

                                  7   for terminating Tradeshift were not the reasons for selecting BuyerQuest and vice versa. MSA,

                                  8   12:10-22.

                                  9          IV.     LEGAL STANDARD

                                 10          Summary adjudication is proper only where there are no genuine issues of material fact
                                 11   and when, viewing the evidence most favorably to the non-moving party, the movant is clearly
275 Battery Street, Suite 2000




                                 12   entitled to prevail as a matter of law. Fed.R.Civ.P. 56; Celotex Corp. v. Catrett, 477 U.S. 317,
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   322–23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); Eisenberg v. Ins. Co. of N. Am., 815 F.2d 1285,
                                 14   1288–89 (9th Cir.1987).
                                 15          The moving party bears the “heavy burden” of demonstrating the absence of any triable
                                 16   issue of material fact both by initial production of evidence and by ultimate persuasion as a
                                 17   matter of law. Ambat v. City & County of San Francisco, 757 F.3d 1017, 1031 (9th Cir. 2014).
                                 18   When a plaintiff moves for summary judgment on an affirmative claim, “he must establish
                                 19   beyond peradventure all of the essential elements of the claim…to warrant judgment in his
                                 20   favor.” Fontenot v. Upjohn Co. 780 F2d 1190, 1194 (5th Cir. 1986)(emphasis in original);
                                 21   Torres Vargas v. Santiago Cummings, 149 F3d 29, 35 (1st Cir. 1998)(party with burden of proof
                                 22   on dispositive issue must provide conclusive evidence). Where the moving party fails to satisfy
                                 23   its initial burden, the nonmoving party has no obligation to produce anything and summary
                                 24

                                 25
                                      17
                                        BuyerQuest says it prepared but did not share the draft slides. Smucker’s Mr. Barr could not
                                 26   remember whether he saw them or not or whether the information they contain was presented,
                                      but testified only that the slide deck “
                                 27             ” Phillips Decl., Ex. C [pp. 133:24-134:23]. In any case, nothing in the record indicates
                                      anything contained in the draft presentation was considered by Smucker in deciding to terminate
                                 28   Tradeshift (not least because the termination decision was made three weeks before the meeting).
                                                                                     - 17 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 19 of 31



                                  1
                                      judgment must be denied. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099,
                                  2
                                      1102–03 (9th Cir. 2000).
                                  3
                                             At summary judgment, the non-movant’s version of any disputed issue of fact is
                                  4
                                      presumed correct. Eastman Kodak Co. v. Image Technical Svcs., Inc. 504 U.S. 451, (1992).
                                  5
                                      And whatever evidence the nonmoving party does produce must be regarded as true. Anderson
                                  6
                                      v. Liberty Lobby, Inc., 477 US 242, 255 (1986)(“The evidence of the non-movant is to be
                                  7
                                      believed, and all justifiable inferences are to be drawn in his favor.”); see also, Celotex, 477 U.S.
                                  8
                                      at 324; Eisenberg, 815 F.2d at 1289.
                                  9
                                             Tradeshift asks the Court to enter summary adjudication as to BuyerQuest’s liability on
                                 10
                                      all three of Tradeshift’s claims. Yet Tradeshift fails to satisfy its initial burden of production on
                                 11
                                      the essential elements of those claims and, even if it had, the evidence cited by BuyerQuest
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      above goes far beyond that required to establish genuine issues of material fact exist. The MSA
    Gordon & Rees LLP




                                 13
                                      should be denied.
                                 14
                                             V.      ARGUMENT
                                 15
                                             A.      Tradeshift Cannot Establish the Elements of Tortious Interference
                                 16
                                             Tradeshift’s animating theory of its case is that BuyerQuest plotted (through the
                                 17
                                      notorious “Operation FyreFest”) to disparage it and convince Smucker to terminate the SSA and
                                 18
                                      replace Tradeshift with BuyerQuest alone. The record presented with the MSA falls far short of
                                 19
                                      vindicating this conspiracy theory. When viewed in light of the evidence Tradeshift ignores, it
                                 20
                                      withers entirely.
                                 21
                                             Intentional Interference with Contractual Relations has five elements: (1) the existence of
                                 22
                                      a valid contract between the plaintiff and a third party; (2) defendant’s knowledge of that
                                 23
                                      contract; (3) defendant’s intentional acts designed to induce a breach or disruption of the
                                 24
                                      contractual relationship; (4) actual breach or disruption; and (5) resulting damage. Ixchel
                                 25
                                      Pharma, LLC v. Biogen, Inc., 9 Cal. 5th 1130, 1141 (Cal. 2020)(citations omitted); Family Home
                                 26
                                      & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 825 (9th Cir. 2008).
                                 27
                                      ///
                                 28
                                                                                      - 18 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 20 of 31



                                  1          1.      The SSA Was Not a Valid Contract

                                  2          Tradeshift handwaves over the threshold issue: existence of a valid contract, i.e. the

                                  3   SSA between it and Smucker.         MSA, 14:20-21.      Without a valid contract, the tortious

                                  4   interference claim must fail at the outset. Nat’l Funding, Inc. v. Com. Credit Counseling

                                  5   Servs., Inc., 817 F. App’x 380, 383 (9th Cir. 2020)(quotations and citations omitted);

                                  6   Renaissance Realty, Inc. v. Soriano, 120 Cal. App. 3d Supp. 13, 18 (Cal. Ct. App. 1981)(“a

                                  7   fraudulently procured contract cannot be the subject of the tort of interference with a business

                                  8   or contractual relationship.”).

                                  9          Tradeshift bears the burden of establishing the SSA was a valid contract. It cannot.

                                 10   Smucker voided the SSA on January 16, 2020 citing numerous misrepresentations made by

                                 11   Tradeshift that Smucker relied on in signing the SSA. Yu Decl., Ex. 45. It went on to sue
275 Battery Street, Suite 2000




                                 12   Tradeshift for fraudulent inducement in the New York Action, seeking a judgment confirming
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   the SSA was void ab initio and unenforceable. Phillips Decl., Ex. D. That case continues.

                                 14   Tradeshift’s bid for summary adjudication of its tortious interference claim cannot.

                                 15          2.      BuyerQuest Did Not Act with Intent to Induce a Breach of the SSA

                                 16          Tradeshift posits two “acts” of interference: “(1) circumventing Tradeshift…to have

                                 17   surreptitious communications ‘bashing’ Tradeshift’s technical aptitude and financial status to

                                 18   Smucker” and “(2) offering a BuyerQuest-only solution to replace Tradeshift on the Smucker

                                 19   Project.” MSA, 15:3-5. Neither is sufficiently supported to warrant summary adjudication.

                                 20          First, Tradeshift cites no instance in which BuyerQuest and Smucker ever discussed

                                 21   Tradeshift’s “technical aptitude” or lack thereof. See, id.; and II.B. Second, as to “financial

                                 22   status”, Tradeshift cites one text exchange and two emails forwarding public internet reviews.

                                 23   Id., 5:2-7. They communicated concerns based on public information about whether Tradeshift

                                 24   could pay BuyerQuest as agreed. 18 Tradeshift does not contest their accuracy.

                                 25

                                 26   18
                                        See, e.g. Ex. 56 (Mulloy: “
                                                          ); Ex. 22 (10/1/19 review by Tradeshift employee: “I hear rumors of vendors
                                 27   not being paid and deals not closing…Am I sitting on a dumpster that’s about to explode?”); Ex.
                                      25 (12/10/19 reviews by Tradeshift employees: “can’t give salary on time” and “Losing big
                                 28   client after big client.”); see also, Ex. 30.
                                                                                      - 19 -
                                                           OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                            CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 21 of 31



                                  1          There can be no tort liability based on these communications. See, e.g. Savage v. Pac.

                                  2   Gas & Elec. Co., 21 Cal. App. 4th 434, 449 (Cal. Ct. App. 1993) (“A person cannot incur

                                  3   liability for interfering with contractual or economic relations by giving truthful information to

                                  4   a third party.”)(citations omitted); Cabanas v. Gloodt Assocs., 942 F. Supp. 1295, 1307 (E.D.

                                  5   Cal. 1996), aff’d sub nom. Cabanas v. Gloodt Assocs., Inc., 141 F.3d 1174 (9th Cir. 1998)

                                  6   (finding that it is not improper to interfere with a contract if one gives “honest advice within the

                                  7   scope of a request for the advice” and that “the advice was given in good faith”)(quoting

                                  8   Restatement (Second) Torts § 772(b)).

                                  9          Third, as to the “BuyerQuest-only” proposal, Tradeshift conflates the decision to

                                 10   terminate it with the decision to replace it with BuyerQuest. The former was made by Smucker

                                 11   by December 18, 2019. Only then did Smucker request a proposal from BuyerQuest, which it
275 Battery Street, Suite 2000




                                 12   presented on January 7, 2020. The selection of BuyerQuest to salvage the Smucker Project was
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   no foregone conclusion at that point. The termination of Tradeshift was. Supra, § III.C.

                                 14          Communications with Smucker after its decision to replace Tradeshift are irrelevant to

                                 15   Tradeshift’s interference claim. See DeVoto v. Pacific Fidelity Life Ins. Co., 618 F.2d 1340,

                                 16   1348 (9th Cir. 1980)(“where a contract has been abrogated, competitors may thereafter offer to

                                 17   deal with the party who repudiated the contract without incurring liability in tort: there is no act

                                 18   of inducement, and once the contract is abrogated there is no advantage to appropriate”)(citing

                                 19   Rest. (Second) of Torts § 766, cmt. n); Bauer v. Interpublic Group of Companies, Inc., 255 F.

                                 20   Supp. 2d 1086, 1093, 1095 (N.D. Cal. 2003). Nor could a presentation on January 7 bring about

                                 21   a decision reached three weeks earlier. Tradeshift has the cause and effect backwards: Smucker

                                 22   asked for BuyerQuest’s proposal because it had decided to terminate Tradeshift on December 18.

                                 23   It did not decide to terminate Tradeshift because of the presentation made by BuyerQuest on

                                 24   January 7.

                                 25          3.      Tradeshift Cannot Establish an Independently Wrongful Act

                                 26          Even if tenable as intentional interference, the conduct alleged by Tradeshift cannot

                                 27   satisfy the “independently wrongful” standard required to sustain a tortious interference claim for

                                 28   an at-will contract. Ixchel Pharma, LLC v. Biogen, Inc., 9 Cal. 5th 1130, 1148, 470 P.3d 571,
                                                                                   - 20 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 22 of 31



                                  1   580 (2020) (“to state a claim for interference with an at-will contract by a third party, the

                                  2   plaintiff must allege that the defendant engaged in an independently wrongful act.”).

                                  3

                                  4

                                  5

                                  6                                                                 Yu Decl., Ex. 17 § 2(e). See Ixchel,

                                  7   9 Cal. 5th at 1147 (“An at-will contract may be terminated, by its terms, at the prerogative of a

                                  8   single party, whether it is because that party found a better offer from a competitor, because the

                                  9   party decided not to continue doing business, or for some other reason.”).

                                 10          In such circumstances, proof of an independently-wrongful act is required, i.e., an

                                 11   “unlawful [act], that is, if it is proscribed by some constitutional, statutory, regulatory, common
275 Battery Street, Suite 2000




                                 12   law, or other determinable legal standard.” Id., at 1143 (quoting Korea Supply Co. v. Lockheed
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   Martin Corp., 29 Cal. 4th 1134, 1153 (Cal. 2003)). Absent an independently-wrongful act,

                                 14   California law protects “a competitor’s good faith offer that causes a business to withdraw from

                                 15   an at-will contract” from a tortious interference claim. Korea Supply Co., 29 Cal. 4th at 1148

                                 16   (“Allowing disappointed competitors to state claims for interference with at-will contracts

                                 17   without alleging independently wrongful conduct may expose routine and legitimate business

                                 18   competition to litigation.”).

                                 19          None of the conduct Tradeshift cites can satisfy the independently-wrongful act test.

                                 20   BuyerQuest shared truthful information and presented a proposal when invited by Smucker to do

                                 21   so. No legal standard proscribes this conduct. California law does not require Smucker to throw

                                 22   good money after bad on a failed vendor and a doomed project. Nor did it oblige BuyerQuest to

                                 23   go silently down with the ship.

                                 24          4.      Tradeshift Cannot Establish Intent to Interfere

                                 25          The intent element of the Interference claim means an intent to disrupt or bring about a

                                 26   breach of the contract in question. The MSA cites two internal BuyerQuest exchanges which it

                                 27

                                 28
                                                                                      - 21 -
                                                           OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                            CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 23 of 31



                                  1   characterizes as evidencing BuyerQuest’s intent to interfere with the SSA. MSA 15:10-12

                                  2   (citing Yu Decl., Ex. 27 and 62).19

                                  3          Yet the record abounds with alternative and more compelling explanations of

                                  4   BuyerQuest’s intent. Namely, its communications with Smucker were directed at obtaining the

                                  5   payments owed BuyerQuest by Tradeshift. This is the “direct” relationship contemplated with

                                  6   Smucker – direct payment to BuyerQuest eliminating the unreliable middleman Tradeshift.

                                  7          Nor did BuyerQuest’s preparation of a contingency plan prove intent to induce a breach

                                  8   of the SSA – no matter what ironic nickname Jack Mulloy gave it.                BuyerQuest saw

                                  9   Tradeshift’s track record on the Smucker Project and prepared to continue taking on the

                                 10   functionality that Tradeshift failed consistently to provide, if necessary. BuyerQuest repeatedly

                                 11   couched its planning in contingency terms and did not present itself as a solo alternative until
275 Battery Street, Suite 2000




                                 12   asked by Smucker to do so.
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13          Again, Tradeshift reverses cause and effect.            Tradeshift failed first, thereby

                                 14   necessitating the transfer of scope to BuyerQuest and ultimately Tradeshift’s replacement. It

                                 15   was not replaced because of BuyerQuest’s plan for that eventuality. Rather, BuyerQuest

                                 16   developed the plan because of Tradeshift’s mounting failures and as more and worse failures

                                 17   became likely. Had Tradeshift simply performed under the SSA, none of the events that gave

                                 18   rise to this lawsuit would have transpired.

                                 19          5.      No Conduct of BuyerQuest Caused the Termination of the SSA

                                 20          The element of causation requires a showing that the “contract would otherwise have

                                 21   been performed[.]” VasoNova Inc. v. Grunwald, 2012 WL 4119970, at *4 (N.D. Cal. Sept. 18,

                                 22   2012) (quotations and citations omitted).        Tradeshift cites the January 7 BuyerQuest

                                 23   presentation and Smucker’s January 13 “Revised Recommendation” memorializing its decision

                                 24   to terminate Tradeshift and retain BuyerQuest as evidence of causation. MSA, 16-19.

                                 25          Tradeshift conflates the decision to terminate it and the decision about who should

                                 26   replace it.   Tradeshift completely ignores the extensive evidence that Smucker decided

                                 27   19
                                        The other internal communications cited post-date the December 18 decision to terminate
                                      Tradeshift and are therefore irrelevant. Id. (citing Exs. 39, 26, 48, 32, 48, 43). As addressed
                                 28   above, they do not establish intent to interfere. Supra, Section III.A.
                                                                                      - 22 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 24 of 31



                                  1   independently and after its own extensive and multi-faceted inquiry and business analysis to

                                  2   terminate Tradeshift. BuyerQuest had no role in or influence over that process.

                                  3          Tradeshift elides the key document it relies on.

                                  4

                                  5

                                  6            Yu Decl., Ex. 46. This was the reason for termination given internally on January 13;

                                  7   in the January 16 Termination Letter; and, that became the basis for Smucker’s Fraudulent

                                  8   Inducement claim in the New York Action. It was the reason testified to by Jason Barr at his

                                  9   deposition amongst others – none of which involved the influence of BuyerQuest. Phillips, Ex.

                                 10   C [p. 263:12-23].

                                 11          Smucker made the point with characteristic directness: “
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13                                                          ” Id., Ex. R [pp. 252:14-253:17].

                                 14

                                 15          B.     Tradeshift Cannot Establish the Elements of Breach of Contract

                                 16          Next, Tradeshift asks for summary adjudication on its Breach of Contract claim based

                                 17   on a theory that appears nowhere in its Complaint. Namely, that BuyerQuest breached the

                                 18   confidentiality provision of the Master Agreement by referencing shared documents the parties

                                 19   prepared during the Smucker Project. MSA, 19-21.20 The unpled theory is neither properly

                                 20   before this Court nor supported by the evidence.

                                 21          A breach of contract claim has four elements: (1) existence of a contract; (2); plaintiff’s

                                 22   performance or excuse for nonperformance; (3) defendant’s breach; and (4) the resulting

                                 23   damages to plaintiff. The MSA cannot establish performance or breach (it does not attempt to

                                 24   establish Tradeshift’s damages and the existence of the Tradeshift-BuyerQuest contract is not

                                 25   20
                                        Tradeshift has apparently abandoned the original Breach of Contract theory in its Complaint
                                      for obvious reasons. ECF 1 (¶¶ 30-31). There was never any prohibition on BuyerQuest
                                 26   communicating directly with Smucker – even the Complaint could not articulate the provisions
                                      of the contract that created the obligation sued on. See, Karr v. Wells Fargo Bank, N.A., 2016
                                 27   WL 3068396 at *1 (N.D. Cal. 2016)(“the plaintiff must identify with specificity the contractual
                                      obligations allegedly breached the defendant.”)(quoting Misha Consulting Grp., Inc. v. Core
                                 28   Educ. & Consulting Solutions, Inc., 2013 WL 6073362 at *1 (N.D. Cal. 2013)
                                                                                      - 23 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 25 of 31



                                  1   disputed).

                                  2          1.      Tradeshift Cannot Establish Performance

                                  3          Tradeshift bears the burden of proof that it performed its obligations under the Master
                                  4   Agreement or the ROF. It makes no attempt to do so. Instead, it argues this element is
                                  5   necessarily satisfied because BuyerQuest has not asserted a breach of contract claim against
                                  6   Tradeshift. MSA, 19:16-22. This, of course, is not the law. Where the moving party will have
                                  7   the burden of proof on an issue at trial, “the movant must affirmatively demonstrate that no
                                  8   reasonable trier of fact could find other than for moving party.” 900 Capitol Services, Inc. v.
                                  9   Kugler, Peretz, Kaplan & Berlin, P.A., No. C 96-0601 SI, 1997 WL 776372 at *3 (N.D. Cal.
                                 10   1997)(emphasis added).
                                 11          Moreover, the record flatly contradicts the factual basis for Tradeshift’s attempt to
275 Battery Street, Suite 2000




                                 12   whipsaw BuyerQuest with the burden of proof of performance. Tradeshift says: “BuyerQuest did
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   not identify any breaches of the Master Agreement whatsoever.” MSA, 19:20-22 (citing Ex. 14
                                 14   BuyerQuest Supplemental Responses to Interrogatories, 7-18). But the Interrogatories in fact
                                 15   say: “Tradeshift’s failure to make timely payments as required under the [ROF] and its
                                 16   misrepresentations to BuyerQuest regarding the status of payments materially breached the
                                 17   [ROF].” Id. (citing ROF § 3(d)).
                                 18          The undisputed facts are in accord (and ignored by the MSA).

                                 19                                                             The first payment to BuyerQuest came

                                 20   36 days after receipt. The second, 63 days after receipt. BuyerQuest inquired repeatedly about

                                 21   the status of payment and received no satisfactory response from Tradeshift. Tradeshift’s

                                 22   tardiness, in turn, drove much of the concern that led to the contingency planning Tradeshift now

                                 23   claims was tortious. Tradeshift cannot establish the essential element of performance.

                                 24          2.      Tradeshift Cannot Establish Breach

                                 25          The breach theory advanced by the MSA fails on procedural and substantive grounds.
                                 26   Either justifies denial of the MSA.
                                 27          The MSA’s Confidentiality Breach Theory Is Procedurally Improper because

                                 28   Tradeshift Did not Assert it in the Complaint. As to procedure, Tradeshift’s Complaint alleges
                                                                                   - 24 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 26 of 31



                                  1   breach based on a raft of project management issues related to the Smucker Project. ECF 1, ¶

                                  2   31. The Complaint neither alleges nor alludes to any breach of the confidentiality provision of

                                  3   the Master Agreement.21 This Court previously held as much - denying Tradeshift’s motion to

                                  4   compel documents related to its new theory after the close of discovery. ECF 94:8-12

                                  5   (“BuyerQuest’s misuse of Tradeshift’s technical documentation … is simply outside of this well-

                                  6   told story. … The Court understands exactly what Tradeshift’s claims are about and they are not

                                  7   about this.”).

                                  8           A plaintiff cannot seek summary adjudication on a theory of liability that does not appear

                                  9   in its complaint. See Pickern v. Pier 1. Imports (U.S.), Inc., 457 F.3d 963, 968-969 (9th Cir.

                                 10   2006); Patel v. City of Long Beach, 564 Fed.Appx. 881, 882 (9th Cir. 2014) (“Allowing a

                                 11   plaintiff to proceed on a new theory would prejudice defendants because ‘[a] complaint guides
275 Battery Street, Suite 2000




                                 12   the parties’ discovery putting defendant on notice of the evidence it needs to adduce in order to
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   defendant against plaintiff’s allegations.’”)(quoting Coleman v. Quaker Oats Co., 232 F.3d 1271,

                                 14   1292 (9th Cir. 2000).

                                 15           The prejudice in allowing Tradeshift to switch theories at this late stage is manifest.

                                 16   Coleman, 232 F.3d at 1291-1292 (“[t]he lack of notice on this issue central to the cause of action

                                 17   makes it difficult, if not impossible, for [defendant] to defend itself.”). “[S]ummary judgment is

                                 18   not a procedural second chance to flesh out inadequate pleadings.” Wasco Products, Inc. v.

                                 19   Southwall Technologies, Inc., 435 F.3d 989, 992 (internal citation omitted).

                                 20           The Record Does Not Support Tradeshift’s Breach of Confidentiality Theory. As to

                                 21   substance, even if the Court were to entertain Tradeshift’s new theory, summary adjudication is

                                 22   unwarranted. The MSA asserts that the Master Agreement contained a confidentiality provision

                                 23   and that during the Smucker Project, BuyerQuest accessed Project documents that contained

                                 24   Tradeshift’s confidential information. MSA, 19:24-21:3. From these facts, Tradeshift asks the

                                 25   Court to hold that a breach of contract took place and that that breach caused the termination of

                                 26   the SSA. The post hoc fallacy is obvious.

                                 27
                                       A point underscored by Tradeshift’s recent attempt to salvage its claim in its pending
                                      21
                                 28   “Contingent Motion for Leave to File First Amended Complaint”. ECF 107.
                                                                                   - 25 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 27 of 31



                                  1          Tradeshift also fails to mention that the two documents in question were joint project

                                  2   documents worked on by Tradeshift and BuyerQuest and Smucker. It also elides the testimony of

                                  3   two BuyerQuest witnesses who explained they referenced the documents to understand

                                  4   Smucker’s requirements only. That Mr. Siddiqui was BuyerQuest’s Chief Product Officer, rather

                                  5   than a member of the on-site Smucker Project team, adds nothing to Tradeshift’s position. MSA,

                                  6   20:6-7. It is entirely unremarkable that Mr. Siddiqui, with his knowledge of the BuyerQuest

                                  7   product suite, would be called upon to explain how BuyerQuest’s products could be used or

                                  8   upgraded to meet Smucker’s requirements. Phillips Decl., Ex. T [pp.17:4-20:11]; see also, Yu

                                  9   Decl. Ex. 42. The MSA’s confidentiality breach theory is a red herring from the outset.

                                 10          More damningly, nothing in the MSA explains what specific confidential information of

                                 11   Tradeshift’s was referenced by BuyerQuest. MSA, 20:3-28.22 Nor how BuyerQuest used it. Id.
275 Battery Street, Suite 2000




                                 12   Nor whether that use played any role in Smucker’s termination of the SSA. Id.
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13          3.      Tradeshift Cannot Establish Causation

                                 14          Mr. Siddiqui received copies of the joint Tradeshift Solution and Configuration

                                 15   documents. Smucker terminated the SSA. Tradeshift offers no connection between these two

                                 16   events. The essential element of causation cannot be satisfied by post hoc, ergo propter hoc.

                                 17   McDonald v. John P. Scripps Newspaper, 210 Cal.App.3d 100, 104 (“A fundamental rule of law

                                 18   is that whether the action be in tort or contract compensatory damages cannot be recovered unless

                                 19   there is a causal connection between the act or omission complained of and the injury sustained.”)

                                 20   (internal quotations omitted).

                                 21          With no explanation for causation, Tradeshift’s argument collapses. Particularly given the

                                 22   extensive record of alternative explanations for the cause of Smucker’s termination of the SSA.

                                 23   Supra, § III.C. Tradeshift failed to perform after misrepresenting its capabilities. Smucker had

                                 24   concluded as much before Mr. Siddiqui ever looked at the documents Tradeshift complains of.

                                 25   Yu Decl., Ex. 32 (December 30, 2019).

                                 26   ///

                                 27
                                      22
                                        The bulleted list in the MSA merely recounts the fact that BuyerQuest had access to the two
                                 28   documents. It connects none of the events listed to any element of Tradeshift’s claim.
                                                                                    - 26 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 28 of 31



                                  1            C.     Tradeshift Cannot Establish the Elements of a Breach of Covenant of Good
                                                      Faith and Fair Dealing
                                  2

                                  3            Tradeshift’s bid for summary adjudication on its third Cause of Action for Breach of the

                                  4   Covenant of Good Faith and Fair Dealing fails first for the same reason its arguments on

                                  5   Breach of Contract fail – it cannot establish the essential element of performance. See, supra, §

                                  6   V.B.1.

                                  7            1.     There Is No Waiver of Tradeshift’s Burden to Prove It Performed the
                                                      Master Agreement
                                  8

                                  9            For its Covenant claim, Tradeshift makes the additional argument that its performance

                                 10   is established as a matter of law because BuyerQuest accepted the eventual payments made and

                                 11   thereby waived any right to contest performance. MSA, 22:13-23:3. The argument remains
275 Battery Street, Suite 2000




                                 12   unavailing –
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14                                                                                Yu Decl., Ex. 18 §

                                 15   12.3; see also, Shenzhenshi Haitiecheng Sci. & Tech. Co. v. Rearden, LLC, No. 15-CV-00797-

                                 16   SC, 2015 WL 6082028, at *3 (N.D. Cal. 2015)(antiwaiver provisions enforceable unless

                                 17   “absurd” or “unconscionable”)(quoting Gould v. Corinthian Colleges, Inc. 192 Cal.App.4th

                                 18   1176, 1180 (Cal. Ct. App. 2011).23

                                 19            2.     Tradeshift Cannot Establish A Breach of Covenant

                                 20            Tradeshift advances three theories to satisfy the breach element of its Covenant claim:

                                 21   “backchannel” communications; use of confidential information; and, the disputed draft

                                 22   presentation of January 7, 2020. Each of these theories is duplicative of theories Tradeshift

                                 23
                                      23
                                        The case cited by Tradeshift on waiver does not alter the outcome. MSA, 22:23 (citing, MAG
                                 24   Aerospace Indus., LLC v. Precise Aerospace Mfg., Inc., 2019 WL 6655398, at *5 (C.D. Cal.
                                      2019). In MAG, the late-paying party promptly explained why its payments were late, remedied
                                 25   its missed payments and began paying promptly. Id., at **4-6. The parties then continued to
                                      perform and the Court held Defendant had waived its right to allege breach and rescind the
                                 26   contract as a result. Id., at *5. Here, BuyerQuest does not assert a breach claim of its own –
                                      performance is an element of Tradeshift’s claim. Moreover, BuyerQuest did not continue
                                 27   performing in blithe acquiescence to Tradeshift’s late payments – it repeatedly complained to
                                      Tradeshift; threatened to stop staffing the Smucker Project; and, sought a new direct payment
                                 28   arrangement with Smucker.
                                                                                     - 27 -
                                                           OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                            CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 29 of 31



                                  1   advances for its Breach of Contract claim. See, ECF 1 (¶32; ¶43); MSA, 23:11-19. The

                                  2   Covenant claim therefore fails as duplicative. Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222

                                  3   Cal. App. 3d 1371, 1395 (Cal. Ct. App. 1990)(“If the allegations do not go beyond the

                                  4   statement of a mere contract breach and, relying on the same alleged acts, simply seek the same

                                  5   damages or other relief already claimed in a companion contract cause of action, they may be

                                  6   disregarded as superfluous[.]”).24

                                  7           Moreover, the record gainsays Tradeshift’s theories – BuyerQuest communicated with

                                  8   Smucker about payment issues and both parties’ growing and justified concerns about

                                  9   Tradeshift, not to deprive Tradeshift of the benefit of the Master Agreement. See, supra, §

                                 10   III.A. Indeed, the events of late 2019 show both Smucker and BuyerQuest attempting to give

                                 11   Tradeshift every opportunity to perform and make the Smucker Project a success. Id. The
275 Battery Street, Suite 2000




                                 12   draft presentation on which Tradeshift relies was not prepared until after the decision to
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   terminate Tradeshift – and whether it was even shared with Smucker at all is (at most) a

                                 14   disputed question. Id., § III.C.

                                 15           3.      The Master Agreement Permitted Solicitation of Smucker

                                 16           As also argued in BuyerQuest’s Motion for Summary Judgment, the Master Agreement

                                 17   itself expressly permitted BuyerQuest to solicit Smucker (irrespective of whether it actually

                                 18   did). Yu Decl., Ex. 19 §§ 12.2 (Master Agreement); 9.2 (CSA).25 Tradeshift cannot use an

                                 19   implied Covenant claim to challenge conduct that is expressly permitted by the parties’

                                 20   agreement. Carma Developers, Inc. v. Marathan Dev. Cal., Inc., 2 Cal. 4th 342, 374 (Cal.

                                 21   1992)(“implied terms should never be used to very express terms.”). The Covenant claim fails

                                 22   as a matter of law.

                                 23   ///

                                 24   ///

                                 25   ///

                                 26
                                      24
                                         In the case of the confidentiality theory, it is not pled at all in the Complaint and therefore fails
                                 27   for the same reason as the duplicative theory of breach does on the Contract claim.
                                      25
                                         “
                                 28                                   ”
                                                                                         - 28 -
                                                            OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                             CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 30 of 31



                                  1            D.     The MSA Offers No Grounds for Summary Adjudication of BuyerQuest’s
                                                      Affirmative Defenses
                                  2

                                  3            Lastly, Tradeshift argues in conclusory fashion for summary adjudication of proposed

                                  4   Affirmative Defenses asserted by BuyerQuest in connection with its pending Motion for Leave

                                  5   to Amend Answer (ECF 109). MSA, 24:4-25:27. It ignores the operative Answer BuyerQuest

                                  6   filed in response to the operative Complaint. ECF 37. It also makes no factual presentation in

                                  7   support of its argument and none sufficient to meet its initial burden on summary judgment.

                                  8   Nissan Fire & Marine, 210 F.3d at 1102–03 (“If the moving party does not satisfy its initial

                                  9   burden, the nonmoving party has no obligation to produce anything and summary judgment

                                 10   must be denied.”). These procedural non sequiturs alone are sufficient grounds for the Court to

                                 11   reject Tradeshift’s perfunctory attack on BuyerQuest’s Affirmative Defenses.
275 Battery Street, Suite 2000




                                 12            Nevertheless, if examined, the record is replete with legal and factual support for the
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   affirmative defenses that Tradeshift challenges.26 Specifically, the act of Third Party-Smucker

                                 14   brought about the termination of the SSA independently of any conduct of BuyerQuest. See,

                                 15   e.g., supra, § II.D; MSA, 24:21-24 (Third Party Acts). Tradeshift waived its claims against

                                 16   BuyerQuest by terminating the Master Agreement. See, e.g., supra, n. 6; Yu Decl., Ex. 19 §

                                 17   3.4 (“

                                 18                                                              ”); MSA at 24:24-27 (Waiver); any

                                 19   recovery by Tradeshift here must necessarily be reduced by the amount of any recovery it

                                 20   obtains from Smucker in the duplicative New York Action. See, e.g., supra, § II.B; MSA,

                                 21   24:28-25:2 (Set Off). 27     Tradeshift’s failure to perform the Smucker Project rendered

                                 22
                                      26
                                         Tradeshift misdirects the Court from the actual extensive fact record to BuyerQuest’s
                                 23   Responses and Objections to its premature contention interrogatories – which Tradeshift did not
                                      move to compel. BuyerQuest objected to the timing of the Contention Interrogatories and
                                 24   reserved the right to supplement its responses as required under the Federal Rules, i.e. before the
                                      Pre-Trial Conference. See Fed.R.Civ.P 33(a); see also, In re Wells Fargo Residential Mortg.
                                 25   Lending Discrimination Litig., No. C 08-1930 MMC (JL), 2009 WL 1771368, at *7 (N.D. Cal.
                                      June 19, 2009) (“Neither Fed.R.Civ.P. 33(a)(2) nor applicable case law requires [a party] to
                                 26   answer the contention interrogatories until [requesting party] has produced the information
                                      necessary for them to do so.”).
                                 27   27
                                         Likewise, Tradeshift’s Complaint in the New York Action asserts duplicative claims against
                                      Smucker and seeks the same remedy sought from BuyerQuest here. The New York Action will
                                 28   have res judicata effect on this case and is asserted against an indispensable party (Smucker) that
                                                                                      - 29 -
                                                           OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                            CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 141 Filed 08/19/21 Page 31 of 31



                                  1   BuyerQuest’s performance under the Master Agreement impossible. See, e.g., supra, § II.B;

                                  2   MSA 25:3-4 (Impossibility); BuyerQuest’s conduct was justified because taken to secure the

                                  3   payments owed BuyerQuest under the Master Agreement or to avoid the penalty provision

                                  4   BuyerQuest would bear for failure to deliver the Smucker Project. See, e.g., supra, § II.C;

                                  5   MSA, 25:5-13 (Justification defense).

                                  6          Tradeshift’s cursory attack on the viable Affirmative Defenses available to BuyerQuest

                                  7   cannot alter the outcome of the MSA – it should be denied outright.

                                  8          VI.     CONCLUSION

                                  9          For the foregoing reasons, BuyerQuest respectfully requests this Court deny the MSA

                                 10   outright.

                                 11   Respectfully submitted,
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                      Dated: August 19, 2021                         GORDON REES SCULLY MANSUKHANI, LLP
                                 13

                                 14                                                  By:
                                                                                            Craig J. Mariam
                                 15
                                                                                            Anthony D. Phillips
                                 16                                                         Eunice J. Liao
                                                                                            Attorneys for Defendant BuyerQuest, Inc.
                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27
                                      Tradeshift has failed to join here. See, id., 25 (Res Judicata; Duplicative Claims; Failure to Join
                                 28   Indispensable Parties defenses).
                                                                                       - 30 -
                                                          OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY ADJUDICATION
                                                                           CASE NO. 3:20-cv-01294-RS
